      8:20-cv-00459-RGK-PRSE Doc # 8 Filed: 11/23/20 Page 1 of 1 - Page ID # 23




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JASON DANIEL MUELLER,

                    Petitioner,                             8:20CV459

       vs.
                                                             ORDER
MEYERS, Warden of Douglas County
Corrections;

                    Respondent.


      Mr. Muller has filed a § 2241 petition alleging that he is being held by Douglas
Corrections, Nebraska on an extradition warrant. He challenges that action but fails to give
me the docket number of the case or the court. Therefore, I cannot review his petition.

      IT IS ORDERED that:

   1. No later December 24, 2020 Mr. Muller shall file an amended § 2441 petition clearly
      stating the docket number (not his inmate number) of the Douglas County case and
      the court (county or district) that currently has jurisdiction over him.

   2. Failure to comply with this order may result in dismissal of this case without
      prejudice.

   3. The Clerk shall provide Mr. Muller with the form for a § 2241 petition when serving
      this order.

      Dated this 23rd day of November, 2020.

                                             BY THE COURT:

                                             Richard G. Kopf
                                             Senior United States District Judge
